WERLEIN, Justice.
This is an appeal by the Texas Liquor Control Board from a judgment of the District Court of Galveston County setting aside the order of the Administrator of the Texas Liquor Control Board which can-celled the private club registration permit of appellee, Pool Side Club. The trial court recited in its judgment that it found that Pool Side Club had violated its private club registration permit by having sold and offered for sale liquor so as to constitute an open saloon as defined by the Texas Liquor Control Act, and more particularly Art. 666-3 and Art. 666-15 (e) of Vernon’s Texas Penal Code. In its judgment setting aside the order of the Administrator, dated December 12, 1961, the court decreed that the private club registration permit issued Pool Side Club, License No. 37754, 2312 Boulevard, Galveston, Texas on September 7, 1961, be suspended for a period of sixty days beginning at 12 o’clock noon, January 19, 1962.
The undisputed evidence in the record shows that the permit in question expired under its own terms on August 31, 1962, and that a period of more than twelve months has elapsed since appellee’s violations of Sec. (7) (a), Art. 666-15(e), Vernon’s Texas Penal Code, as found by both the court and the Board, occurred. Therefore, this appeal is moot and should be dismissed.
Appeal dismissed.